Case 5:18-cv-01983-LCB Document 86-81 Filed 10/14/20 Page 1 of 21               FILED
                                                                      2021 Jan-06 AM 10:30
                                                                      U.S. DISTRICT COURT
 Case 5:18-cv-01983-LCB Document 86-41 Filed 10/14/20 Page 1 of 14            FILED
                                                                          N.D. OF ALABAMA
                                                                     2020 Oct-14 PM 04:30
                                                                     U.S. DISTRICT COURT
                                                                          N.D. OF ALABAMA




                     EXHIBIT 8 (Part 10)
                 Deposition of Stephen Burns
                      Dated 8/19/2020
                  With Deposition Exhibit
                    199 (redacted) Con 't
Case 5:18-cv-01983-LCB Document 86-81 Filed 10/14/20 Page 2 of 21
  Case 5:18-cv-01983-LCB Document 86-81 Filed 10/14/20 Page 3 of 21




                   Highlighted Portions Confidential

                                       EXPERT REPORT


Prepared by: Stephen G. Burns

Attorney
Consultant on Nuclear Safety and Regulation
3016 Tilden Street NW, Apt. 201
Washington, DC 20008
Email: sgburns05@gmail.com

Admitted to practice in the District of Columbia

Date: 24 April 2020


Introduction

1. I served as a Commissioner of the U.S. Nuclear Regulatory Commission (NRC) from
   November 2014 through April 2019, during which period I was designated Chairman by
   President Obama from 1 January 2015 until 23 January 2017. I also served as an attorney
   at the agency from 1978 to 2012, culminating in my service as General Counsel from April
   2009 through March 2012. This report documents my expert opinion on an issue of nuclear
   licensing and regulation that relates to the Purchase and Sale Agreement between Nuclear
   Development, LLC and the Tennessee Valley Authority (TVA) for the Bellefonte Nuclear
   Plant Site in Jackson County, Alabama. My report addresses issues related to the
   application of the Atomic Energy Act of 1954, as amended, 42 U.S.C. §§ 2201 et seq., the
   NRC's implementing regulations and administrative decisions, as well as issues concerning
   TVA's compliance with construction permits issued to it.

Qualifications

2. I left service with the NRC on 30 April 2019 shortly before my term as Commissioner would
   have expired in June 2019. I was appointed Commissioner by President Obama on 4
   November 2014 after confirmation of my nomination by the United States Senate. On 23
   December 2014, President Obama designated me as Chairman of the agency effective 1
   January 2015 upon conclusion of Chairman Allison Macfarlane's service. As Chairman of
   the NRC, I was responsible for overall leadership of the agency and supervision of senior
   agency executives responsible for licensing and oversight of regulated entities and for
   general administration of the agency. As a Commissioner, I was responsible for decision-
   making with my colleagues on policy matters, major rulemakings, and adjudications that
   came before the Commission. As Chairman and Commissioner, I was called to testify before
   Senate and House committees with jurisdiction over NRC related matters.

3. Prior to my service as an NRC Commissioner, I was the Head of Legal Affairs for the
   Nuclear Energy Agency (NEA) of the Organisation for Economic Co-operation and
   Development (OECD) in Paris, France, from April 2012 through October 2014. The NEA is a
   specialized agency within the OECD which is comprised of 33 member countries that
   cooperate on nuclear safety, technology, and science, the environment, and nuclear law. As
   Head of Legal Affairs, I provided legal advice and support to NEA management on contracts
   and nuclear law issues, carried out the legal education and publications program of the

                                                                        EXHIBIT

                                                                        /9'/
Case 5:18-cv-01983-LCB Document 86-81 Filed 10/14/20 Page 4 of 21




    NEA, and provided advice and secretariat services to the Nuclear Law Committee and to the
    Contracting Parties to the Paris Convention on Third Party Liability in the Field of Nuclear
    Energy. I also served on the International Expert Group on Nuclear Liability which explores
    nuclear liability issues and advises the International Atomic Energy Agency's Director
    General.

4. Prior to my post at the OECD NEA, I was employed at the NRC for nearly 34 years. I started
   with the NRC in 1978 after graduation from law school and served in a number of legal
   positions with increasing responsibility until I retired as General Counsel in 2012. I was the
   Deputy Director for Regional Operations and Enforcement from 1983 until 1986 when I
   became the legal advisor to Vice Admiral (Retired) Kenneth M. Carr upon his appointment to
   the Commission. When Commissioner Carr was designated Chairman in mid-1989, I also
   served as his chief of staff. Upon the conclusion of his term in June 1991, the Commission
   appointed me the Director of the newly formed Office of Commission Appellate Adjudication,
   which was responsible for monitoring adjudicatory proceedings conducted by the NRC's
   Atomic Safety and Licensing Board Panel (ASLBP) and drafting Commission decisions in
   response to appeals from ASLBP decisions or other adjudicatory matters coming directly
   before the Commission.

5. In 1994, I became Associate General Counsel for Hearings, Enforcement and
   Administration, and I was responsible for supervising the legal staff engaged in licensing,
   enforcement, and related adjudications, as well as on personnel and contractual matters
   related to the NRC's operations. In January 1998, I became Deputy General Counsel, a
   position in which I supported the General Counsel in managing the office and acted as
   principal legal advisor to the NRC's Executive Director for Operations. The Commission
   appointed me General Counsel in April 2009. I managed an office of over 100 lawyers and
   support staff in providing counsel and representation to the Commission and NRC staff on
   all aspects of agency programs. I also served as NRC's representative to the Administrative
   Conference of the United States and as a delegate to the Nuclear Law Committee of the
   OECD NEA. In recognition of my service to the agency, I received the Presidential
   Meritorious Executive Rank Award in 1998 and 2008 and NRC's Distinguished Service
   Award in 2001.

6. My experience at the NRC, both as a lawyer and as a Commissioner, encompassed the vast
    range of issues related to regulatory matters subject to the NRC's jurisdiction. I advised on
    and drafted decisions on petitions for enforcement action filed under 10 CFR 2.206,
    counseled agency staff on enforcement orders and imposition of civil penalties and
    represented agency staff in hearings on such actions, managed legal staff on licensing
   matters and related hearings for both materials and reactor applications, and was involved
   in several bankruptcy or license transfer issues. Among specific assignments, I was the
   legal counsel for implementation of safety enhancements following the Three Mile Island
   accident, was assigned to accompany the NRC's on-site Incident Investigation Team after a
   significant event at a power reactor in 1985, was involved in the adoption and
   implementation of the NRC's revised licensing approach under 10 CFR Part 52, served on
   an agency committee working on initial implementation of the license renewal process for
   reactors under 10 CFR Part 54, and was the senior legal counsel working with NRC staff on
   implementation of security upgrades after the September 2001 terrorist attacks. In sum, I
   have broad experience in and understanding of NRC's regulatory system and its
   implementation.




                                                                                               2
  Case 5:18-cv-01983-LCB Document 86-81 Filed 10/14/20 Page 5 of 21




7. Since ending my service as a Commissioner in 2019, I have provided some consulting
   services to both the OECD NEA and to the International Atomic Energy Agency related to
   nuclear law and regulation and the organization of regulatory bodies.

8. I received a J.D. with honors from the George Washington University Law School in
   Washington, DC, in 1978 and was the topics editor on the George Washington University
   Law Review from 1977-1978. I received a B.A. in German, magna cum laude, from Colgate
   University, Hamilton, NY, in 1975. The facts and data which form the basis of my opinions
   expressed herein are based upon my personal knowledge; my review of the facts and data,
   including Exhibit A, referenced infra at page 5; and my own professional knowledge,
   experience, training, and education (all of which I have reasonably and typically relied upon
   during my forty-two (42) years working in the nuclear industry, nearly forty (40) of which
   were at the Nuclear Regulatory Commission).

Publications and Other Professional Engagement

9. I am the author or co-author of the following publications:
   • The impact of the major nuclear power plant accidents on the international legal
       framework for nuclear power, OECD Nuclear Energy Agency NUCLEAR LAW
       BULLETIN No. 101, p. 7 (2018);
   • Reformed and reforming: Adapting the licensing process to meet new challenges, OECD
       Nuclear Energy Agency NUCLEAR LAW BULLETIN No. 99, p. 7 (2017);
   • Progress towards a Global Nuclear Liability Regime, in R. Manovil (ed.}, NUCLEAR
       LAW IN PROGRESS, p. 633 (Legis Argentina 2014) (with X. Vasquez-Maignan);
   • Decommissioning and Waste Management in the European Union, ABA Nuclear Law
       Committee Newsletter, Vol. 7, No. 1, p. 7 (Sept. 2014);
   • Progress towards a Global Nuclear Liability Regime, OECD Nuclear Energy Agency
       NEA NEWS, No. 31.2, p. 8 (2013);
   • The Fukushima Daiichi Accident: The International Community Responds,
       WASHINGTON UNIVERSITY GLOBAL STUDIES LAW REVIEW, Vol. 11, No. 4, p. 739
       (2012);
   • After Fukushima - the Challenge for Nuclear Power, 9 ABA ENERGY COMMITTEES
       NEWSLETTER, Vol. 9, No. 3, p. 5 (June 2012);
   • NRG Clarifies Mandatory Hearing Process for New Reactor Applications, ABA ENERGY
       COMMITTEES NEWSLETTER, Vol. 8, No. 3, p. 1 (April 2011);
   • Energy Bar Association General Counsel Roundtable, ENERGY LAW JOURNAL, Vol. 3,
       No. 1, p. 371 (201 O);
   • Legal Challenges in Establishing the Design Basis Threat, in NUCLEAR INTER JURA
       2009 PROCEEDINGS, p. 503 (2009) (with A. Wolfsheimer);
   • Looking Backward, Moving Forward: Licensing New Reactors in the United States,
       OECD Nuclear Energy Agency NUCLEAR LAW BULLETIN No. 81, p. 7 (2008);
   • Security and Public Adr;ninistrative Law, in PROCEEDINGS OF NUCLEAR INTER JURA
       2007, p. 981 (Bruylant 2008);
   • Licensing the Next Generation of Reactors in the United States, INT'L JOURNAL OF
       NUCLEAR LAW, Vol. 1, p. 239 (2006) (with S. Crockett and K. Cyr).

10. Since 2010, I have been a lecturer on nuclear regulation and the development of
    international nuclear law at the International School of Nuclear Law, a comprehensive two
    week program on nuclear energy law jointly sponsored annually by the OECD NEA and the
    University of Montpellier, France. I have also lectured since 2011 at NEA's annual


                                                                                              3
Case 5:18-cv-01983-LCB Document 86-81 Filed 10/14/20 Page 6 of 21




    International Nuclear Law Essentials course, usually held in Paris, France. While serving as
    counsel at NRC, I was an instructor in the National Nuclear Security Administration's
    workshops on nuclear infrastructure development for countries exploring nuclear power
    development, held at the Lawrence Livermore National Laboratory and the Pacific
    Northwest National Laboratory and in Amman, Jordan. I have presented on nuclear energy
    law topics at each of the congresses of the International Nuclear Law Association held since
    2005, respectively in Slovenia, Belgium, Canada, the United Kingdom, Argentina, India, and
    the United Arab Emirates. I have spoken on topics related to nuclear regulation and nuclear
    energy law at conferences sponsored by various domestic organizations, including the
    American Bar Association, the Institute for Nuclear Power Operations, and the Nuclear
    Energy Institute.

Prior Expert Testimony

11. I have not previously served as an expert witness in any matter.

Statement of Compensation

12. I am being compensated at the rate of $500 per hour, plus expenses, for my work on this
    matter.

Issues posed

13. I have considered the following issue posed to me by TVA: whether TVA, under the
    Bellefonte Nuclear Plant Site Purchase and Sales Agreement, may lawfully convey to
    Nuclear Development, LLC, the Bellefonte site prior to the NRC's approval of the transfer of
    the construction permits currently held by TVA for the site. Based on my experience and my
    review of relevant documents, applicable NRC precedent and practice, I have concluded
    that TVA may not lawfully convey the site prior to NRC approval of the transfer of the
    construction permits. Such action would be contrary to the requirements of the Atomic
    Energy Act, the NRC's regulations, and the terms of the Bellefonte construction permits.

14. In reaching this conclusion, I have also considered the secondary issue posed by Nuclear
    Development as to the whether the units on Bellefonte Nuclear Plant site in their current
    state are operable "utilization facilities" under the Atomic Energy Act of 1954, as amended
    (hereinafter the Atomic Energy Act) and NRC's regulations. I disagree with the view that so
    long as the facilities on the site are not capable of being put into operation (and no "new"
    construction is undertaken), then title may be transferred prior to transfer of the construction
    permits. In my view, such an approach is at odds with NRC's regulatory authority under the
    Atomic Energy Act and the NRC's precedent and practice. In my opinion, the facilities on the
    Bellefonte site are utilization facilities subject to NRC oversight.

Documents Considered

15. A list of documents that I considered in connection with my review is attached as Exhibit A.
    The list also identifies the principal statutes, NRC regulations, NRC adjudicatory decisions,
    and other NRC administrative determinations which I have referenced in my analysis.

16. I have specifically reviewed and considered the arguments made in various filings in this
    case, including TVA's Motion to Dismiss and Supporting Brief dated February 4, 2019
    (including the accompanying Exhibits); Nuclear Development's Plaintiffs Brief in Opposition


                                                                                                  4
  Case 5:18-cv-01983-LCB Document 86-81 Filed 10/14/20 Page 7 of 21




    to the Motion to Dismiss dated February 25, 2019; TVA's Re I
    Motion to Dismiss, dated March 11, 2019.




Facts and Data Considered

17. I have referenced the relevant facts and documents which I have considered throughout the
    analysis in this report. Among the relevant facts and data are the Purchase and Sale
    Agreement between TVA and Nuclear Development, and the two Construction Permits,
    Nos. CPPR-122 and CPPR-123 issued to TVA for the Bellefonte units by the Atomic Energy
    Commission on December 24, 1974. I note the fact that the NRC terminated the
    c.onstruction permits at the request of TVA in 2006, but then reinstated the permits in 2009
    at TVA's request. See Tennessee Valley Authority (Bellefonte Nuclear Plant Units 1 and 2);
    Order, 74 Fed. Reg. 10,969-02 (March 13, 2009) Initially, NRC reinstated the permits in
    "terminated status" under the NRC's Policy Statement on Deferred Plants, 52 Fed. Reg.
    38,077 (Oct. 14, 1987). Subsequently, TVA requested, and NRC's Director of Nuclear
    Reactor Regulation approved on January 14, 2010, re-categorization of the Bellefonte plants
    into "deferred status." I also understand that, consistent with the Policy Statement on
    Deferred Plants, no active construction is being undertaken at the Bellefonte site. However,
    the deferred status subjects TVA as the permit holder to continued NRC jurisdiction over the
    site and obligates TVA to provide prior notice and additional information to NRC if active
    construction were to resume at the site. TVA is also obligated to implement programs and
    procedures to maintain and preserve equipment as well as to retain and protect plant
    records. Similar obligations are imposed on the construction permit holder even if the facility
    subject to the permit is held in terminated status if the permit holder wishes to maintain the
    option of plant reactivation or transfer of ownership to others who might wish to complete the
    facility. Policy Statement on Deferred Plants, 52 Fed. Reg. at 38,079-38,080.

18. I also understand that Nuclear Development filed an application on November 13, 2018, for
    NRC's consent to transfer of the Bellefonte construction permits from TVA. Nuclear
    Development requested the NRG to hold the Permits in "terminated" (but unexpired and not
    withdrawn) status if the NRC was unable to act on the application prior to November 30,
    2018, the date for asset transfer. There is no indication that NRC granted that request. NRC
    accepted the application for review on November 5, 2019, as reflected in a Letter from 0.
    Tabatabai, NRC Office of Nuclear Reactor Regulation (NRR), to William R. McCollum, Jr.,
    Nuclear Development sent on that date (NRC ADAMS# ML 19298A194) (Deposition Exhibit
    85). NRC's review is still pending.

Exhibits

19. The only exhibit to this report is Exhibit A. Exhibit A contains a list of documents considered
    in my analysis, all of which are available to the parties and many of which have been
    marked as exhibits in filings or depositions related to this litigation.

Statement of Opinions and the Bases Therefor



                                                                                                 5
Case 5:18-cv-01983-LCB Document 86-81 Filed 10/14/20 Page 8 of 21




    Relevant Statutes, Regulations and NRC Permits

20. Section 101, 42 U.S.C. § 2131, of the Atomic Energy Act prohibits "any person within the
    United States to transfer or receive in interstate commerce, manufacture, produce, transfer,
    acquire, possess, use, import, or export any utilization or production facility except under
    and in accordance with a license issued by the Commission pursuant to section 103 or
    section 104.fl The general requirement for a license for a utilization or production facility is
    reflected in the NRC's regulation 10 CFR 50.10(b). The NRC defines a "utilization facility" to
    include "[a]ny nuclear reactor other than one designed or used primarily for the formation of
    plutonium or U-233" and defines a "nuclear reactor" as "an apparatus, other than an atomic
    weapon, designed or used to sustain nuclear fission in a self-supporting chain reaction." 10
    CFR 50.2.

21. Under section 185(a), 42 U.S.C. § 2235(a), those intending to construct and operate a
    utilization or production facility must first secure a construction permit, and for all purposes
    of the Atomic Energy Act, a construction permit is considered a license. This provision is
    implemented through 10 CFR 50.10(c) which provides that "[n]o person may begin the
    construction of a production or utilization facility on a site on which the facility is to be
    operated until that person has been issued either a construction permit under this part, a
    combined license under part 52 of this chapter, an early site permit authorizing the activities
    under paragraph (d) of this section, or a limited work authorization under paragraph (d) of
    this section." Effectively, the regulatory framework under section 101, 103, and 185 of the
    Atomic Energy Act and the NRC's implementing regulations means that once an
    authorization is issued to construct a utilization facility on a site, the entity holding the permit
    and the site are subject to the plenary control of the NRC until the permit is cancelled due to
    project termination or until the end of the life and subsequent decommissioning of the facility
    if construction is completed and operation is authorized. It also follows that an entity wishing
    to acquire a site where construction has already begun and to continue the project must
    have the construction permit from the outset.

22. Section 184 of the Atomic Energy Act, 42 U.S.C. § 2234, prohibits the transfer of a license -
    including a construction permit - or any right thereunder "either voluntarily or involuntarily,
    directly or indirectly, through transfer of control of any license to any person, unless the
    Commission shall, after securing full information, find that the transfer is in accordance with
    the provisions of this chapter, and shall give its consent in writing." The statutory provision is
    implemented through NRC's regulations in 10 CFR 50.80, with particular reference to
    construction permits in 10 CFR 50.80(b}(1}.

23. The permits were issued by the Atomic Energy Commission (AEC), NRC's predecessor
    agency, in 1974 pursuant to section 103 of the Atomic Energy Act, 42 U.S.C. § 2133, after
    review by the AEC staff and conduct of the required hearing by a Licensing Board.
     Tennessee Valley Authority (Bellefonte Nuclear Plant Units 1 and 2), LBP-74-91, 8 AEC
    1124 (1974), aff'd sua sponte, ALAB-253, 8 AEC 1182 (1975). As specified in the Licensing
    Board order and as reflected in each of the construction permits, the construction permits
    are based on a number of findings, including the acceptability of the proposed location of the
    two units and the related environmental review (see sections 1.E. and 1.1. of the permits). Id.
    at 1127. Section 2 of the permits authorizes construction of a utilization facility as described
    in the application and any amendments thereto and as further described in the evidence at
    the hearing on the application. TVA's Preliminary Safety Analysis Report (PSAR), section
    2.1.2, describes in particular that the exclusion area "will be owned by the United States and
    in the custody of TVA." An exclusion area is defined in 10 CFR 50.2 as 'that area


                                                                                                      6
  Case 5:18-cv-01983-LCB Document 86-81 Filed 10/14/20 Page 9 of 21




         surrounding the reactor, in which the reactor licensee has the authority to determine all
         activities including exclusion or removal of personnel and property from the area."      As
         authorized under Section 2 of CPPR-122 and CPPR-123, the facilities "will be located on the
         applicant's site," and as provided in section 3.8 the facility "shall be constructed and located
         at the site described in the application, in Jackson County, Alabama."

24. NRC is given broad authority under the Atomic Energy Act to enforce the provisions of the
    Act and NRC's regulations and the terms of licenses and construction permits issued
    thereunder. NRC can impose sanctions up to and including revocation of a license or
    impose civil penalties for such violations. See, e.g., Atomic Energy Ac.t § 161 b., § 186a. &
    § 234a., 42 U.S.C § 2201(b), § 2236(a) & § 2282(a). This enforcement authority is reflected
    in NRC's regulations in 10 CFR 2.201 (notice of violation), 2.202 (orders), 2.205 (civil
    penalties), 50.100 (revocation, suspension, modification, amendment of licenses and
    permits), and 50.110 (violations). Within its statutory authority, the NRC's "choice of sanction
    is quintessentially a matter of the agency's sound discretion." Advanced Medical Systems,
    Inc., CLl-94-6, 39 NRC 285, 313 (1994), aff'd sub nom. Advanced Medical Systems, Inc. v.
    NRG, 61 F.3d 903 (6th Cir. 1995) (table).

25. Given that the site ownership is specified in the Bellefonte permits and the underlying
    application on which they are based, a site transfer prior to NRC approval of the transfer of
    the construction permits would constitute an unlawful violation of the permits by TVA and
    would subject TVA to potential enforcement action under the Atomic Energy Act for an
    unapproved transfer.

         NRC Approval of Transfer of the Construction Permits is Required prior to Transfer of
         the Bellefonte Site

26. The primary issue at hand is whether the ownership of the Bellefonte Nuclear Plant site may
    be transferred legally prior to the NRC's approval of the transfer of the construction permits
    for the site. I have concluded that TVA may not lawfully convey the site ownership prior to
    NRC approval of the transfer of the construction permits for multiple reasons. My opinion is
    based on the following considerations: (a) the terms of the construction permits for
    Bellefonte Nuclear Plant units specify the ownership of the site by the United States in the
    custody of TVA; (b) section 101 of the Atomic Energy Act prohibits acquisition or possession
    of a utilization facility except under a license issued under section 103 or section 104 of the
    Act; (c) the Bellefonte Nuclear Plant units are utilization facilities under section 101 of the
    Atomic Energy Act for which construction permits under section 103 are required before one
    can acquire or possess such facilities; (d) the transfer of a construction permit is subject to
    the NRC's prior approval in accordance with section 184 of the Atomic Energy Act and 10
    CFR 50.80; and (e) NRC's historic interpretation and practice reflect the necessity of prior
    approval of changes in ownership or control of facilities and activities subject to a
    construction permit.



  11,.                  ,_ - " ~ I am also not aware of any instance in which NRC has allowed a
     site subject to a construction permit to be sold or acquired prior to the NRC's approval of the
     permit's transfer.

28. I have also considered the arguments made by Nuclear Development LLC and the report
    prepared on its behalf by David A. Repka, as well as Mr. Repka's deposition. Nuclear


                                                                                                        7
Case 5:18-cv-01983-LCB Document 86-81 Filed 10/14/20 Page 10 of 21




    Development LLC does not dispute that the statutes and regulations referenced in
    paragraphs 20-23 above bear on the transaction to acquire the Bellefonte Nuclear Plant site
    from TVA. It disputes primarily the allowable timing of aspects of the transaction and,
    particularly, the control the legal requirements place on transfer of site ownership.

29. There is no doubt that the Bellefonte construction permits, issued under section 103 of the
    Atomic Energy Act, are for "utilization facilities" as described in the Act and the NRC's
    implementing regulations. The permits themselves say so. Although a completed utilization
    facility brings on a whole other level of regulation to govern its operation, the NRC is
    obviously no less interested in a utilization facility under construction. The statutory and
    regulatory provisions, e.g., in section 101 of the Atomic Energy Act and 10 CFR 50.10,
    broadly include more than merely facilities capable of operation, and the construction permit
    is required to undertake the creation of a utilization facility on a specified site. In this regard,
    the NRC defines as relevant here a "utilization facility" as "[a]ny nuclear reactor other than
    one designed or used primarily for the formation of plutonium or U-233" and a "[n]uclear
    reactor means an apparatus, other than an atomic weapon, designed or used to sustain
    nuclear fission in a self-supporting chain reaction." 10 CFR 50.2 {emphasis added). The
    distinction reflected in the definition underscores the NRC's intention to exercise the full
    scope of its statutory authority over a utilization facility as it progresses toward potential
    operation.




31. To the contrary, the specification of the site is not merely an "historic" recitation of the
     context for the licensing review but is integral to a construction permit. Not only does it
     establish the foundation for the safety, environmental and other related regulatory
     conclusions necessary to issue the permit and ultimately an operating license if the facility is
     completed, but the specification of the site also provides a basis for NRC's ongoing
     oversight of authorized activities under the permit. Holders of a construction permit or
     license must permit authorized NRC representatives to inspect their premises and activities.
     10 CFR 50. 70{a). The NRC has the authority to make such investigations and inspections
    as it deems fit to carry out its responsibilities. Union Electric Co. (Callaway Plant, Units 1 &
    2), LBP-78-31, 8 NRC 366, 374 {1978), aff'd, ALAB-527, 9 NRC 126 {1979). If the licensee
    does not have the legal title or control over the site to allow such inspection, the NRC's
    authority is impaired, an outcome that would result from an attempted transfer of the
    Bellefonte site from TVA to Nuclear Development prior to the NRC's authorization of the
    transfer of the construction permits. In my experience, the NRC is not satisfied with indirect
    or bifurcated control over the activities that it regulates, i.e. dealing with both a license
    holder and an unlicensed entity in its oversight of a site and activities unarguably within the
    scope of its authority. Although Mr. Repka suggests that only "active" construction that
    advances the completion of the utilization facilities are subject to the NRC's construction
    permits, that view essentially dismisses the required activities to maintain equipment,
    preserve records, and allow NRC inspection in "deferred" or "terminated" status if the intent
    is keep the site and its governing permits viable for resumed construction.

32. Given the foregoing context, I disagree with the suggestion in Mr. Repka's report that the
    governing statutes, regulations and permits are unconcerned with site ownership or control


                                                                                                      8
  Case 5:18-cv-01983-LCB Document 86-81 Filed 10/14/20 Page 11 of 21




    under a construction permit. He suggests, for example, in paragraph 21 of his report that,
    because 10 CFR 50.10(a) does not include ownership or possession of a site within the
    definition of construction activities, the ability to transfer a construction permit is
    unconstrained - at least as long as the new owner undertakes no activities that can be
    construed as construction. However, once a permit is issued for the specific site, the site is
    controlled by the permit and its underlying basis and terms, which here includes ownership
    of the site by the United States in the custody of TVA, such that a transfer of the site would
    re uire ·                             n       the construction permits for Bellefontef.(s<ffll~f~
                                                    I am also not aware of any circumstance in
    which the NRC has allowed site acquisition to proceed prior to transfer of the construction
    permits.

NRC Adjudicatory Decisions and Staff Practice Establish that Transfer of the Site prior to
Approval of the Construction Permits Would Be Unlawful

33. With respect to transfer of construction permits, the NRC's regulation implementing section
    184 of the Atomic Energy Act is clear:

       No license for a production or utilization facility (including, but not limited to,
       permits under this part [50] and part 52 of this chapter. .. ), or any right
       thereunder, shall be transferred, assigned, or in any manner disposed of, either
       voluntarily or involuntarily, directly or indirectly, through transfer of control of the
       license to any person, unless the Commission gives its consent in writing.

   1O CFR 50.80(a); see also 10 CFR 50.80(b) on construction permits. A few NRC
   adjudicatory decisions as well as administration of licensing by the Office of Nuclear Reactor
   Regulation, the office responsible for carrying out licensing of nuclear reactors at the NRC,
   reflect NRC's consistent approach of requiring its prior assent to potential changes to
   ownership of plants subject to a construction permit.

34. It is worth noting that the cases and staff documents referenced in the following analysis
    date back to the late 1970s or early 1980s. This is not surprising, given that that time period
    covers the most active period of licensing new plants for construction, particularly under the
    two-phase scheme in 10 CFR Part 50 using a construction permit and then a separate
    operating license to bring a completed plant into operation. Every nuclear power plant that
    has come into operation in the United States has been licensed under this process. After
    1990, only about eight construction permits for nuclear power plants remained in effect:
    three units that eventually went into operation (Comanche Peak Unit 2, Watts Bar Units 1
    and 2); two that were terminated before receiving an operating license (Grand Gulf Unit 2,
    Washington Nuclear Project Nos. 1 and 3); and the two for the Bellefonte site. See NRG
    Information Digest, 2019-2020, NUREG-1350, Vol. 31, Appendices A & D.

35. The Atomic Safety and Licensing Appeal Board made clear in the Marble Hill case that
    changes in ownership of a facility mandate NRC approval before the ownership transfer
    occurs. Public Service Co. of Indiana, Inc. (Marble Hill Nuclear Generating Station, Units 1
    and 2), ALAB-459, 7 NRC 179, 201 (1978), on review of LBP-77-4, 5 NRC 433 (1977). Of
    particular significance is the fact that the Marble Hi/I decision was decided in the context of a
    site where activities were not yet underway for which a construction permit was required. Id.
    at 182. Only the pre-construction activities were being conducted pursuant to an NRC
    limited work authorization (LWA). Id. An LWA permits preliminary activities such as "the
    driving of piles, subsurface preparation, placement of backfill, concrete, or permanent


                                                                                                   9
Case 5:18-cv-01983-LCB Document 86-81 Filed 10/14/20 Page 12 of 21




    retaining walls within an excavation, installation of the foundation, including placement of
    concrete, any of which are for an SSC [safety-related structure, system, or component] of
    the facility for which either a construction permit or combined license is otherwise required."
    10 CFR 50.10(d)(1).

36. The case involved an appeal of the grant of an LWA to Public Service Co. of Indiana. Public
     Service challenged the ruling by the licensing board that the co-owners of the proposed
     nuclear plant were de facto co-applicants for the construction permits and deemed the
     application amended to reflect the ownership. LBP-77-4, 5 NRC 433 (1977). Public Service
     argued that it had a right to an NRC license without the co-owners as co-applicants and
    essentially contended that one was not prohibited from owning a nuclear power plant
    without a license. ALAB-459, 7 NRC at 199. The Appeal Board rejected the argument that
    co-owners need not be co-applicants for a construction permit, noting that it saw "no reason
    why Congress would want to exempt owners of nuclear power plants from Commission
    regulation." Id. at 200. The Appeal Board noted a then recent decision by the Commission
    in Public Service Co. of New Hampshire (Seabrook Station, Units 1 and 2), CLl-78-1, 7 NRC
    1, 22 (1978), which affirms the basic principle that "Any transfer of ownership would require
    Commission approval." In that case, the Commission declined to evaluate the potential
    effects of the possible future turnover or adjustment in the ownership of the Seabrook plant,
    but was satisfied with the control that the agency could assert over any future proposed
    transfers of control. CU-78-1, 7 NRC at 22-23.

37. NRC staff practice aligned with the decisions referenced in the preceding paragraph. A
    number of examples reflect NRC approvals through amendments to the affected
    construction permits to approve changes in ownership of an incomplete facility subject to a
    construction permit. See, e.g., Letter from D. Vassalo, NRR, to D. Switzer Northeast Nuclear
    Energy Co. (Dec. 10, 1975) (Millstone Unit 3); Letter from J. Stolz, NRR, to E. Van Brunt, Jr.,
    Arizona Public Service Co. (April 19, 1978) (Palo Verde Units 1-3); Letter from R. Boyd,
    NRR, to LC. Dail, Duke Power Co. (Oct. 19, 1978) (Catawba Unit 3); Letter from R. Boyd,
    NRR, to G. Rhode, Niagara Mohawk Power Co. (Oct. 27, 1978) (Nine Mile Point Unit 2);
    Letter from D. Eisenhut, NRR, to W.C. Tallman, Public Service Co. of New Hampshire (Aug.
    6, 1980) (Seabrook Units 1 & 2). Indeed, the letter to Mr. Dail regarding Catawba Unit 3
    specifically references the Appeal Board's decision in ALAB-459 on Marble Hill, noting that
    the newly approved co-owners would be referenced as co-applicants and be added to the
    construction permit.

38. Moreover, in a letter to Dr. Robert Asperger (March 3, 1978), Acting Director of Nuclear
    Reactor Regulation Edson G. Case considered issues related to a transfer of an ownership
    interest in the Fermi Unit 2 facility. The letter sent by Mr. Case to Dr. Asperger was a
    decision pursuant to 10 CFR 2.206. Under the regulation, any person may file a request for
    enforcement action with the appropriate NRC staff office director who is to render a decision
    on the petition within a "reasonable time." The director's decision is subject to sua sponte
    review by the full Commission per 10 CFR 2.206(c). Such decisions were assumed to be
    reviewable in the federal courts of appeal (and a number were so appealed) until the
    Supreme Court's decision in Florida Power & Light Co. v. Lorion, 470 U.S. 729 (1985),
    which referred to the Court's ruling on the same day in Heckler v. Chaney, 470 U.S. 821,
    830 (1985), regarding the reviewability of inherently discretionary enforcement decisions by
    a federal agency. In 1979, the NRC began publishing Director's Decisions under 10 CFR
    2.206 with adjudicatory decisions of the Commission, the Atomic Safety and Licensing
    Appeal Board Panel, and the Atomic Safety and Licensing Board Panel. As with the decision
    by Mr. Case, a decision by the Director of the Office of Nuclear Reactor Regulation is one


                                                                                                10
  Case 5:18-cv-01983-LCB Document 86-81 Filed 10/14/20 Page 13 of 21




    made by the senior agency official responsible under statute for carrying out licensing and
    regulation associated with the construction and operation of nuclear reactors. Energy
    Reorganization Act of 1974 § 203(b)(1), 42 U.S.C. § 5843(b)(1). As the Commission itself
    has noted, "Agency practice, of course, is one indicator of how an agency interprets its own
    regulations." Yankee Atomic Electric Co. (Yankee Atomic Power Station), CLl-96-6, 43 NRG
    123, 129 (1996), citing Power Reactor Development Corp. v. Int'/ Union, 367 US 396, 408
    (1961); accord, Northeast Nuclear Energy Co. (Millstone Nuclear Power Station, Unit 3),
    CLl-01-10, 53 NRC 353, 368 (2001).

39. In his decision, Mr. Case addressed the issue of whether the Detroit Edison Company had
    violated the Atomic Energy Act and NRC's regulations by transferring a 20% interest in Unit
    2 of the Fermi Atomic Power Plant prior to the NRC's written consent. Although Mr. Case
    declined to take action under 10 CFR 50.80 with regard to an unlawful transfer of control of
    the license under the regulation, he found that the agreement between Detroit Edison to the
    electric co-operatives in fact constituted an acquisition of an interest in a utilization facility in
    violation of the requirement for prior NRC approval under section 101 of the Atomic Energy
    Act and 10 CFR 50.10. Case letter at pp. 3-4. Mr. Case rejected Detroit Edison's argument
    that the approval requirements of section 101 did not apply until the plant was complete and
    special nuclear material was received, but stated that "it has been long standing practice of
    the Commission to consider a utilization facility under construction to be a utilization facility."
    Id. at 4 n.*. Contrary to Mr. Repka's characterization (paragraph 56), Mr. Case took
    enforcement action based on his finding by issuing Detroit Edison a Notice of Violation. See
    Enclosure 5 to the Case letter. In determining that issuance of a Notice of Violation was the
    appropriate enforcement sanction for the violation, Mr. Case relied in part on the Appeal
    Board's then recent decision in Marble Hill as resolving the issue as to whether co-owners
    must be licensees. Id. at 5.

40. Although the references cited in paragraphs 35-39 date from 1975-1980, they remain
    instructive and there is no indication that they should not be followed. Indeed, the Marble Hill
    decision is cited with approval in the Commission's Final Policy Statement on the
    Restructuring and Economic Deregulation of the Electric Utility Industry, 62 Fed. Reg.
    44071-01, 44077 (Aug. 19, 1997) and its Final Standard Review Plan on Foreign
    Ownership, Control, or Domination, 64 Fed. Reg. 52,355-01, 52356 (Sept. 28, 1999). Based
    on my experience as a senior agency lawyer and as a Commissioner, I am aware of no
    more recent relevant cases directly addressing construction permits, and any new precedent
    construing the legal parameters applicable to Part 50 construction permits would have been
    unlikely. Although new construction has been authorized in the United States in the last
    decade, NRC has approved new nuclear power plants under 10 CFR Part 52, initially
    established in 1989, which provides for issuance of a combined license (COL) incorporating
    both construction authorization and a conditional operating license.

Nuclear Development's Arguments are Unavailing

41. Nuclear Development LLC rests its position on a narrow construction of the applicable
    statutes, regulations and permits: Nuclear Development would not be in possession of a
    utilization facility even if it assumed ownership of the Bellefonte Nuclear Plant site, and it
    promises not do anything which might be construed as construction. Nuclear Development
    rejects the NRC's longstanding decisions and administrative practice as inapplicable
    because they dealt with situations in which construction activities were ongoing.




                                                                                                      11
Case 5:18-cv-01983-LCB Document 86-81 Filed 10/14/20 Page 14 of 21




42. As reflected in Mr. Repka's report (see paragraphs 28, 30-31), Nuclear Development's
     primary argument against considering the unfinished Bellefonte plants "utilization facilities" is
     that the units are not capable of operation, i.e. capable of using special nuclear material. In
    this regard, Mr. Repka asserts that there are no specific strictures against acquiring or
     disposing of equipment that will be used to construct the nuclear power plant nor the site
    itself. Therefore, he argues, transfer of the site, the partially constructed units, and
    equipment located on site do not require prior NRC approval. He concedes that his view
    would only allow transfer of the site property and would require Nuclear Development's
    forbearance from undertaking any activity that could be construed as construction prior to
    NRC's approval of transfer of the Bellefonte construction permits. Id., paragraph 34. Mr.
    Repka cites (paragraph 29) a Licensing Board decision terminating the proceedings on the
    operating license for the Zimmer Plant. Cincinnati Gas & Elec. Co. (W.H. Zimmer Nuclear
    Power Station, Unit 1), LBP-84-33, 20 NRC 765 (1984). In the decision, the Board granted
    the applicant's motion to withdraw its application based in part on conditions imposed by the
    NRC staff to ensure the nearly completed facility was incapable of operation as a utilization
    facility. Zimmer does not speak to the issue at hand. Rather, the Zimmer decision
    underscores the NRC's assertion of regulatory control of facilities subject to its authority and
    insistence that facilities, if they are to be abandoned as utilization facilities, be put in a state
    that appropriately can allow release from NRC jurisdiction.

43. Likewise, Mr. Repka (paragraph 55) suggests that the termination of the Bellefonte permits
    in 2006 (Letter from C. Haney, NRR, to K. Singer, TVA, dated Sept. 14, 2006) prior to their
    reinstatement in 2009 supports his view that Nuclear Development's mere possession of the
    Bellefonte site itself would be unobjectionable because the partially constructed facilities
    were not operable utilization facilities. But, again, the NRC's purpose in that letter was only
    to determine whether the Bellefonte facilities and the site could be released from NRC's
   jurisdiction. The letter does not give free reign to assume title to the site and facilities
    remaining under an NRC construction permit for which the intention is to resume
    construction.

44. In distinguishing the NRC precedent and rationalizing the detachment of site transfer from
     the construction permits, Mr. Repka rests on an essential premise: that Nuclear
     Development would promise to take no action prior to transfer of the construction permits
    which could be construed as "construction". In his deposition (pages 128-129, 174-177), he
     goes so far to say that, after receiving title to the site, Nuclear Development could itself sell
    the site to another owner, and that owner could transfer the site again, and none of these
     transactions would be subject to NRC's direct authority if no new construction activities were
     undertaken. This view, of course, assumes that the maintenance and preservation activities
    required of the Bellefonte units under the Policy Statement on Deferred Plants are not
    considered "construction" (see paragraph 17 above), another narrow interpretation that does
    not square with the purpose of maintaining an appropriate regulatory footprint through a
    construction permit over a plant that may resume active construction. Mr. Repka (paragraph
    50) dismisses Marble Hill and its invocation of the Commission's Seabrook decision as
    uncontrolling and as only holding that prospective co-owners must be co-applicants.
    However, in the Marble Hill decision, the Appeal Board noted the concern raised by the
    NRC staff in response to an argument raised by Public Service that the co-owners need not
    be included as co-applicants because they did not possess the site and its facilities: "The
    staff also contends that distinguishing owners from possessors would have the effect of
    hampering the Commission's regulatory authority. Public Service disputes this. It argues that
   the Commission could always exercise its authority effectively if indirectly by actions against
    licensees." ALAB-459, 7 NRC at 200. The Appeal Board agreed with the staff, finding


                                                                                                    12
  Case 5:18-cv-01983-LCB Document 86-81 Filed 10/14/20 Page 15 of 21




    "significant areas of the Commission's regulatory authority could be placed under a cloud by
    accepting Public Service's reading of the Act. As we have been offered no good reason why
    we should give the remedial and regulatory provisions of the Atomic Energy Act the crabbed
    interpretation the company suggests ... ." Id. at 201.

45. Here, where Nuclear Development would take title to the site but not resume new
    construction, a similarly "crabbed" application of NRC's regulatory jurisdiction would be
    created. Mr. Repka (paragraph 53) asserts that because the construction permits would be
    in effect, NRC would have continuing jurisdiction over the site, but it is far from clear why
    NRC would be satisfied with keeping track of the division between TVA as the responsible
    licensee on the permits and Nuclear Development as an unlicensed entity. The permits
    would still be held by TVA. Is TVA as permit holder, despite no longer having title to the site,
    responsible for Nuclear Development's breach of the construction restriction? Rather than
    exercising direct regulatory control over licensed activities at the site through its jurisdiction
    over the permit holder, the NRC is put in the position of having to exercise its control over a
    non-licensed entity. This appears to be the type of muddled, convoluted situation that the
    Appeal Board rejected in Marble Hill. In my experience, the NRC does not rely on indirect
    control over entities who do not hold the appropriate license or permit to exercise its
    regulatory authority over facilities clearly subject to NRC's authority.

46. Mr. Repka (paragraphs 46-51) also dismisses the applicability of Mr. Case's decision under
     section 2.206 as instructive in the current circumstances. He believes (paragraphs 46 and
     50) that the decision is entitled to little weight because it was not issued by the Commission
    or in an adjudication. While not issued as part of an adjudication, the decision was by the
    Acting Director of Nuclear Reactor Regulation (the statutory official responsible for nuclear
    reactor licensing under the Energy Reorganization Act), was subject to review by the
    Commission on its own motion, and reflected staff practice in addressing treatment of co-
    owners of nuclear facilities. I know of no subsequent decisions or Commission policies that
    would suggest that Mr. Case's view on the treatment of utilization facilities subject to a
    construction permit no longer holds. Again, to reiterate the Commission's view on such
    matters, "Agency practice, of course, is one indicator of how an agency interprets its own
    regulations." Yankee Atomic Electric Co. (Yankee Atomic Power Station), CLl-96-6, 43 NRC
     123, 129 (1996). Mr. Repka (paragraph 49) also distinguishes Mr. Case's decision on the
    basis that it does not address whether the acquisition of the site (including structures and
    equipment on the location) when construction activities are not being conducted requires a
    license or permit. Contrary to Mr. Repka's view (paragraph 49-50), I believe that the site in
    its current condition is in fact tied to the construction permits as explained in paragraphs 29-
    32 above.

47. Nuclear Development relies on the NRC's Policy Statement on Deferred Plants, 52 Fed.
    Reg. 38077 (Oct 14, 1987), in support of its position that it can assume ownership of the
    Bellefonte Nuclear Plant site without prior NRC approval so long as it does not conduct any
    new construction activities at the site. As noted earlier, the policy statement allows holders
    of construction permits to essentially halt construction of a facility but identifies required
    steps to preserve the facility if the permittee wishes to keep open the option of either
    eventual resumption of construction or, alternatively, transfer to another entity with NRC
    approval for continuation of construction under new ownership. NRC has adapted the policy
    statement to similar circumstances involving combined licenses issued under 1O CFR Part
    52. Memorandum from Fred Brown, Director of New Reactors (NRO), to NRO Division and
    Deputy Division Directors, forwarding "Current NRC Staff Views on Applying the Deferred



                                                                                                   13
Case 5:18-cv-01983-LCB Document 86-81 Filed 10/14/20 Page 16 of 21




    Plant Policy Statement to Part 52 Plants." (NRC ADAMS # ML 18066A054 and #
    ML 180658257).

48. As noted above (see paragraph 18), the construction permits for Bellefonte were initially
     reinstated in 2009 in "terminated" status and then were put into "deferred" status with NRC's
    approval in. 2010. Under the Policy Statement on Deferred Plants, the permit holder of a
    facility in either "deferred" or "terminated" status is expected to take steps to develop and
    implement a maintenance and preservation program for structures, systems and
    components important to safety and for related documentation to allow potential reactivation
    of the plant. 52 Fed. Reg. at 38,079-38,080. Moreover, the NRC expects under the policy
    statement 120 days' notice prior to resumption of new construction activities. In sum, the
    NRC continues to exercise control over a facility subject to a construction permit as provided
    in the policy statement even if it is in deferred or terminated status. Although Nuclear
    Development recognizes the need to satisfy the maintenance and preservation
    requirements outlined in the policy statement, it muddles the normally direct responsibility of
    a permit holder to the NRC by suggesting that either TVA continue to meet those obligations
    after site transfer or that Nuclear Development undertake compliance even though it is not
    under direct NRC oversight through a construction permit. See Repka report paragraphs 39-
    40. In my view, such an approach is inconsistent with the expectations set out in the policy
    statement or the usual structure of NRC's oversight of activities subject to a construction
    permit.

49. Mr. Repka (paragraph 52) also points to a staff rulemaking proposal pending before the
     Commission in support of its claim that the Bellefonte units need not be considered
    utilization facilities. See SECY 18-0055, Proposed Rule: Regulatory Improvements for
    Production and Utilization Facilities Transitioning to Decommissioning (May 7, 2018) (NRC
    ADAMS # ML 18012A019). Apart from the fact that the document is only a rulemaking
    proposal that has yet to be acted on by the Commission and thus has no operative effect,
    the draft rule does not support Nuclear Development's position. In the draft proposed rule
    the staff lays out proposals to alter the status of a facility as a utilization facility by
    withdrawing its authority to operate and ensuring modifications are made to render the
    facility in fact incapable of operation. As a result, certain requirements applicable to an
    operating plant would no longer apply, and the rulemaking proposal would allow the licensee
    to step back from some requirements. But this proposal has no real application here. The
   plant owner is not released from regulation; it is still governed by a license until
   decommissioning can allow license termination. The staff proposal only lays out a path to
   refine the regulatory imprint over facilities that have entered the decommissioning phase. A
   plant that is undergoing decommissioning and is disabled as an operating facility is still
   subject to the NRC's licensing authority and close oversight by the NRC to ensure
   decontamination and remediation are conducted safely.

50. In sum, Mr. Repka's references to non-operational utilization facilities deal primarily with the
    circumstances in which termination of NRC jurisdiction or transfer to a new status not
    requiring the full scope of controls applicable to an operating facility (such as
    decommissioning) is sought. The references do not address the circumstance in which the
    intention is to allow continued future construction of a utilization facility, which by necessity
    requires a construction permit. Thus, the Appeal Board's decision in Marble Hill and Mr.
    Case's section 2.206 decision are pertinent to these circumstances.




                                                                                                  14
  Case 5:18-cv-01983-LCB Document 86-81 Filed 10/14/20 Page 17 of 21




Summary

51. Given the terms of the construction permits, the statutory controls on possession or
    ownership of utilization facilities like those under construction at the Bellefonte Nuclear Plant
    site, and prior NRC precedent relating to ownership and transfer of utilization facilities under
    construction, I do not believe it would be lawful to transfer the Bellefonte site prior to NRC
    authorization of a transfer of the related construction permits.

52. This opinion was prepared by the undersigned.

           .             __..-- --- /--. I
                                           ------,
        ~;;-/ ft.                      J.
       ...- \ I

      . ./ ~
                  _.,_
      .--- ,; /fJ'.         I.;,.,
                           ......,~.....
                                           c·-;   ~-XI {...-i--~----7-.....,
                                                  (._)I./
               I                                                      ,
             I..,,j



   Stephen G. Burns, Esq.



    24 April 2020


   Date




                                                                                                  15
Case 5:18-cv-01983-LCB Document 86-81 Filed 10/14/20 Page 18 of 21




                                                                                                                                          '
                                                                                                                                         :·--


                                                         EXHIBIT A

                                  INVENTORY OF DOCUMENTS CONSIDERED
                                            Stephen G. Burns

Documents
1.      Purchase and Sale Agreement, Bellefonte Nuclear Power Plant Site, dated November
        14,2016
2.      Construction Permit Nos. CPPR-122 and CPPR-123, attached to letter from A.
        Schwencer, Directorate of Licensing, Atomic Energy Commission, dated December
        24,1974
3.      Tennessee Valley Authority (TVA), Preliminary Safety Analysis Report, docketed June
        21, 1973
4.      Complaint, Nuclear Development v. TVA, dated November 30, 2018 (including Exhibits
        A, 8, C, D)
5.      Motion for Preliminary Injunction, dated November 30, 2018
6.      Defendant's Motion to Dismiss, dated February 4, 2019; Defendant's Brief Support of
        Motion to Dismiss, dated February 4, 2019 (including Exhibits A, 8, C, D)
7.      Plaintiffs Brief in Opposition to Motion to Dismiss, dated February 25, 2019
8.     Defendant's Reply Brief in Support of Motion to Dismiss, dated March 11, 2019
9.     Nuclear Development v. TVA, Memorandum Opinion and Order, dated May 15, 2019
10.   , letter0fo:"·       ·. :,- -- .- ·, ~ .. - ... -- TV~J;:tcom:Miptia,g1,,.QJ,,gp_ig;ru.PJi(s_b_ucy..,\/¥irithrop~Shi'i~},
                  j   •   ,;·'~                ·egEL- 0pirji __Rjwaraii,g:"'Elelliifoi:i'te...:-Nuclearc :Rlant's;f\JRC. Construdion.;
       -~ti-m~rs:"Jina~teqJConfioenfiai)TD~§.o~iffRn:E)<i1iblf22~~~
       _,.,,~~--.,,.~,.._,~ •·~-~,_,,., __~,~-~•-"•--~ ' ,_,, ____ ••••-~•-•-•--~~...._,-~_._.....,.-.-...~ - ~-"~-- ,.,. -


11.    David A. Repka, Expert Report re: Bellefonte Nuclear Power Plant - NRC Requirements
       for Transfer of Site, dated February 11, 2020
12.    Nuclear Development, LLC, Application for Order Approving Construction Permit
       Transfers, Bellefonte Nuclear Plant, Units 1 and 2, dated November 13, 2018 (NRC
       ADAMS Accession # ML 18318A428)
13.    NRC Correspondence to William McCollum, Jr., Nuclear Development, LLC, requesting
       Supplemental Information in connection with license transfer application and acceptance
       review, dated April 5, 2019 (NRC ADAMS Accession # ML 183488139 and #
       ML 183488064) (Deposition Exhibit 84)
14.    Nuclear Development, LLC, Response to Request for Supplemental Information, dated
       August 28, 2019 (NRC ADAMS Accession # ML 19240A382)
15.    Letter from Omid Tabatabai, NRC Office of Nuclear Reactor Regulation, to William
       McCollum, Jr., Nuclear Development, LLC, Acceptance of Application for Orders
       Approving Construction Permit Transfers and Conforming Administrative Amendments,
       dated November 5, 2019 (NRC ADAMS Accession# ML 19298A194) (Deposition Exhibit
       85)




                                                                                                                               16
         Case 5:18-cv-01983-LCB Document 86-81 Filed 10/14/20 Page 19 of 21




 ✓--




       17.   SECY-18-0055, Enclosure 1: Federal Register Notice, Proposed Rule - Regulatory
             Improvements for Production and Utilization Facilities Transitioning to Decommissioning,
             dated May 7, 2018 (NRC ADAMS Accession# ML 18012A022)
       18.   NRC Office Instruction, LIC-107, Rev. 2, "Procedures for Handling License Transfers,"
             effective June 5, 2017 (Deposition Exhibit 81)
       19.

       20.

       21.

       22.

       23.


       24.

       25.

       26.

       27.


       28.


       29.
       30.

       31.


       32.



       33.


       34.


       35.




' ~-
                                                                                                  17
Case 5:18-cv-01983-LCB Document 86-81 Filed 10/14/20 Page 20 of 21




 36.



        ·:~t,~~~~J~~'iJrgr~~J!f~;;gt~-t~t~oJ~t~JJ~Wc&~~~~~fi~li~.~1;{miR:~~1!g~s~xfiIBID
 37.     Letter from NRC (Catherine Haney) to TVA (Karl M. Singer), "Bellefonte Nuclear Plant,
         Units 1 and 2 - Withdrawal of Construction Permit Nos. CPPR-122 and CPPR-123,"
         dated September 14, 2006 (NRC ADAMS Accession# ML061810505)
38.      NRC Memorandum, "Staff Requirements - COMSECY 08-0041 -                           Staff
         Recommendations Related to Reinstatement of the Construction Permits for Bellefonte
         Nuclear Plant, Units 1 and 2," dated February 18, 2009 (NRC ADAMS Accession #
         ML090490838)
39.      Tennessee Valley Authority (Bellefonte Nuclear Plant Units 1 and 2); Order, 74 Fed.
         Reg. 10,969 (March 13, 2009)
40.      Letter from E. Leeds, Director, NRR, to A. Bhatnager, TVA, Re: "Bellefonte Nuclear
         Plant, Units 1 and 2-Request Transition to Deferred Plant Status" (TAC Nos. ME1904
         and ME1905) (January 14, 2010) (NRC ADAMS Accession# ML093420915)
41.     NRG Information Digest, 2019-2020, NUREG-1350, Vol. 31, Appendices A & D,
         available at www.nrc.gov/readinq-rm/doc-collections/nuregs/staff/sr1350/
42.      Letter from D. Vassalo, NRR, to D. Switzer Northeast Nuclear Energy Co. (Dec. 10,
         1975) (Millstone Unit 3)
43.      Letter from J. Stolz, NRR, to E. Van Brunt, Jr., Arizona Public Service Co. (April 19,
         1978) (Palo Verde Units 1-3)
44.      Letter from R. Boyd, NRR, to L.C. Dail, Duke Power Co. (Oct. 19, 1978) (Catawba Unit
        3) (Exhibit C to TVA Brief in support of Motion to Dismiss)
45.     Letter from R. Boyd, NRR, to G. Rhode, Niagara Mohawk Power Co. (Oct. 27, 1978)
        (Nine Mile Point Unit 2)
46.     Letter from D. Eisenhut, NRR, to W.C. Tallman, Public Service Co. of New Hampshire
        (Aug. 6, 1980) (Seabrook Units 1 & 2) (Exhibit B to TVA Brief in support of Motion to
        Dismiss)

Depositions

1.      ~[r~!1~.V,;fM• ~~Jcq~§!Q!ttii,,~te1t~~J!~~:r:up~i,:i~&:)
                       1


2.     ,~cy~~lf:icfrr'p]:~
3.      0e120s1ff6"'11'.&liVlWliama,                 _o .
4.      Deposition of David A. Repka, dated February 28, 2020

Statutes; Judicial Decisions; NRC Regulations, Policy Statements, and Decisions
1.      Atomic Energy Act of 1954, as amended, 42 U.S.C. §§ 2011 et seq.
2.      Energy Reorganization Act of 1974, as amended, 42 U.S.C. §§ 5801 et seq.
3.      NRC Regulations (10 CFR Parts 2, 50, 100)
4.      NRC Policy Statement on Deferred Plants, 52 Fed. Reg. 38,077 (Oct. 14, 1987)
5.      NRC Final Policy Statement on the Restructuring and Economic Deregulation of the
        Electric Utility Industry, 62 Fed. Reg. 44071-01 (Aug. 19, 1997)


                                                                                            18
           Case 5:18-cv-01983-LCB Document 86-81 Filed 10/14/20 Page 21 of 21




-~-

      6.      NRC Final Standard Review Plan on Foreign Ownership, Control, or Domination, 64
              Fed. Reg. 52,355-01 (Sept. 28, 1999)
      7.      Advanced Medical Systems, Inc., CLl-94-6, 39 NRC 285 (1994), aff'd, Advanced Medical
              Systems, Inc. v. NRG, 61 F.3d 903 (6th Cir. 1995) (table)
      8.      Cincinnati Gas & Electric Co. (Wm. H. Zimmer Nuclear Power Station, Unit 1), LBP-
              84-33, 20 NRC 765 ( 1984)
      9.      Florida Power & Light Co. v. Lorion, 470 U.S. 729 (1985)
      10.     Hecklerv. Chaney, 470 U.S. 821,830 (1985)
      11.     Northeast Nuclear Energy Co. (Millstone Nuclear Power Station, Unit 3), CLl-01-10, 53
              NRC 353 (2001)
      12.     Power Reactor Development Corp. v. Int'/ Union, 367 US 396,406 (1961)
      13.     Public Service Co. of Indiana (Marble Hill Nuclear Generating Station, Units 1 and 2),
              LBP-77-4, 5 NRC 433 (1977), aff'd, ALAB-459, 7 NRC 179 (1978), aff'd sub nom.
              Kentucky v. NRG, 626 F. 2d 995 (D.C. Cir. 1980) Oudicial review focused on boundary
              issue between Kentucky and Indiana)
      14.     Public Service Co. of Indiana (Marble Hill Nuclear Generating Station, Units 1 and 2),
              ALAB-493, 8 NRC 253 (1978)
      15.     Public Service Co. of New Hampshire (Seabrook Station, Units 1 and 2), CLl-78-1, 7
              NRC 1 (1978)                                          .
      16.     Tennessee Valley Authority (Bellefonte Nuclear Plant Units 1 and 2), LBP-74-91, 8 AEC
              1124 (1974), aff'd sua sponte, ALAB-253, 8 AEC 1182 (1975)
      17.     Tennessee Valley Authority (Bellefonte Nuclear Plant Units 1 and 2), CLl-10-6, 71 NRC
              113 (2010)
      18.     Union Electric Co. (Callaway Plant, Units 1 & 2), LBP-78-31, 8 NRC 366, 374 (1978),
              aff'd, ALAB-527, 9 NRC 126 (1979)
      19.     Vermont Yankee Nuclear Power Corp. (Vermont Yankee Nuclear Power Station), CLl-
              00-17, 52 NRC 79 (2000)
      20.     Yankee Atomic Electric Co. (Yankee Atomic Power Station), CLl-96-6, 43 NRC 123
              (1996)
      21.     Letter from E.G. Case, Acting Director, NRC Office of Nuclear Reactor Regulation, to
              R. G. Asperger, dated March 3, 1978, re: Request for Enforcement Action under 1O
              C.F.R §2.206 related to Detroit Edison Company Enrico Fermi Atomic Power Plant, Unit
              2 (Exhibit D to TVA Brief in support of Motion to Dismiss)




                                                                                                 19
